Citation Nr: 1008898	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-26 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
for private hospitalization received from December 8, 2006, 
to December 12, 2006.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1974.  
In this case, the Appellant is the private hospital that 
provided the December 2006 treatment.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida, 
which found that the Veteran was entitled to reimbursement 
for the treatment received on December 7, 2006, but not for 
the treatment received from December 8 to 12, 2006.

As the Veteran's claims folder has not been associated with 
his medical appeals file, the Board is unable to determine 
the verified period of his active duty service.  However, the 
VAMC determined that the Veteran had honorable active duty 
service from May 1972 to May 1974, and there is no indication 
that such determination is erroneous.  As such, for the 
purposes of the current appeal, the Board finds that the 
Veteran had qualifying active duty service.

The Appellant requested a hearing in conjunction with this 
appeal, and such a hearing was scheduled at the Regional 
Office (RO) in St. Petersburg, Florida, in August 2009.  
However, the Appellant failed to report for that hearing.  
Accordingly, the hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d).

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the Appellant if further action is 
required.


REMAND

To be entitled to payment or reimbursement of medical 
expenses incurred at a non-VA facility that are not 
previously authorized, a veteran must meet the requirements 
of either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and 
implementing regulations.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120.  The United States Court of Appeals for Veterans 
Claims (Court) has held that all three of these statutory 
requirements must be met before payment may be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided. 38 
C.F.R. § 17.1002 (2009).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veterans' mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an "eligible" 
veteran furnished by a non-VA facility, if all of the 
pertinent criteria (outlined above) are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act 
of 2008, Pub. L. No. 110-387, § 402, 112 Stat. 4110 (2008).  

Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment" to include treatment 
rendered until such time as the veteran can be transferred 
safely to a VA facility or other Federal facility and such 
facility is capable of accepting such transfer; or . . . such 
time as a Department facility or other Federal facility 
accepts such transfer if - (I) at the time the veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Further, the amendment provides that 
where reimbursement would be in order, VA may, in lieu of 
reimbursing the veteran, make payment of the reasonable value 
of emergency treatment directly to the hospital furnishing 
treatment.  

In this case, as detailed below, the Board finds several 
deficiencies in the record which require further development 
for a full and fair adjudication of the appellate claim.

The Board notes that the VAMC reviewed the case entirely on 
the basis of whether reimbursement was warranted under 
38 U.S.C.A. § 1725; there was no consideration as to the 
applicability of 38 U.S.C.A. § 1728 to this case.  Although 
such action appears to indicate the VAMC made an implicit 
determination that the Veteran was not eligible under for 
payment/reimbursement under 38 U.S.C.A. § 1728, the Board 
cannot make any such determination based upon the evidence of 
record.  In pertinent part, there is nothing in the record 
for the Board to find whether the Veteran has any service-
connected disabilities or otherwise qualifies for 
consideration of these statutory provisions.  Moreover, the 
provisions of the Veterans' Mental Health and Other Care 
Improvements Act of 2008 were effective October 10, 2008, and 
the VAMC last adjudication this case via a September 2008 
Statement of the Case (SOC).  As such, it does not appear 
that the claim was adjudicated pursuant to the revised 
criteria.  

The Board further notes that there does not appear to be any 
dispute that the Veteran's initial treatment at the private 
hospital (i.e., the Appellant) was on an emergency basis as 
payment/reimbursement has been authorized for the first day 
of hospitalization, December 7, 2006.  Rather, the issue is 
whether the treatment received for the remainder of the 
December 2006 hospitalization was for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely transferred to a VA or other Federal facility.  
In the September 2008 SOC it was stated that the Chief 
Medical Officer (CMO) considered the Veteran could have been 
transferred to a VA hospital, noting that surgery was 
performed on December 8, 2006, the day after admission which 
indicated that the surgery was not emergent.  However, no 
opinion from the CMO is of record to that effect, which 
suggests that pertinent records may be in existence which are 
not on file.  Therefore, it appears a remand is necessary in 
order to obtain any such records.  

More importantly, the rationale listed in the SOC indicates 
the denial was based upon the date surgery was conducted, and 
does not appear to be based upon the actual symptomatology 
experienced by the Veteran at that time.  In short, it does 
not appear that a competent medical opinion was obtained as 
to whether the Veteran's medical condition was such that he 
could be safely transferred to a VA or other Federal 
facility.  The Board finds that such an opinion is necessary 
for a full and fair adjudication of this case.  Accordingly, 
a remand is required to obtain such an opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).  

The Board also notes that nothing in the record reflects 
whether space was available at a VA or other Federal facility 
during the period from December 8 to 12, 2006, as required by 
Veterans' Mental Health and Other Care Improvements Act of 
2008.  Moreover, it does not appear that the Appellant was 
sent any correspondence as to the evidence and information 
necessary to substantiate this claim for reimbursement of 
private medical treatment to include whether reasonable 
attempts were made to transfer the Veteran to a VA or other 
Federal facility.  The only notification in this case appears 
to be a letter dated in June 2008, which only contained basic 
information on VA's duties to assist and notify under the 
Veterans Claims Assistance Act of 2000 (VCAA).  As a remand 
is already required in this case, the Board finds that the 
Appellant should be provided with such notification.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC/AMC should send the 
Appellant corrective notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes the information 
and evidence not of record that is 
necessary to substantiate the claim under 
38 U.S.C.A. § 1725, and 1728 (to include 
the changes made to those provisions by 
the Veterans' Mental Health and Other 
Care Improvements Act of 2008).

2.  Copies of all of the pertinent 
evidence of record in the Veteran's 
regular VA claims file must be added to 
the record, to include whether the 
Veteran has any service-connected 
disabilities.

3.  The VAMC/AMC should determine whether 
or not VA or other Federal facilities 
were feasibly available during the 
pertinent period, discussing all 
applicable factors to include the amended 
criteria detailed by Veterans' Mental 
Health and Other Care Improvements Act of 
2008.  A copy of any determination made 
should be documented in the record.

4.  After the above development has been 
accomplished, all pertinent evidence 
should be reviewed by an appropriate VA 
physician.  The physician should provide 
an opinion as to the date that the 
Veteran's condition stabilized to the 
extent that he could have been safely 
transferred to a VA facility.  

A complete rationale for any opinion 
expressed should be provided as well as a 
discussion of the actual symptomatology 
experienced by the Veteran during the 
December 2006 hospitalization and 
treatment received therein.

5.  After completing any additional 
development deemed necessary, the 
VAMC/AMC should readjudicate the issue on 
appeal in light of any additional 
evidence added to the records assembled 
for appellate review.  This determination 
must reflect consideration as to whether 
payment or reimbursement is warranted 
under 38 U.S.C.A. § 1728 as well as 
§ 1725.  If the benefits requested on 
appeal are not granted to the Appellant's 
satisfaction, the Appellant should be 
furnished a Supplemental SOC (SSOC), 
which addresses all of the evidence 
obtained after the issuance of the 
September 2008 SOC, and provided with an 
opportunity to respond.  

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


